Supreme Court of Florida
                                   ____________

                                   No. SC17-942
                                   ____________

                              ROBERT JOE LONG,
                                  Appellant,

                                         vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                 [January 29, 2018]



PER CURIAM.

      We have for review Robert Joe Long’s appeal of the circuit court’s order

denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.851.

This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Long’s motion sought relief pursuant to the United States Supreme Court’s

decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in

Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161

(2017). This Court stayed Long’s appeal pending the disposition of Hitchcock v.

State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017). After this
Court decided Hitchcock, Long responded to this Court’s order to show cause

arguing why Hitchcock should not be dispositive in this case.

      After reviewing Long’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Long is not entitled to relief. Long

was sentenced to death following a jury’s unanimous recommendation for death.

Long v. State, 610 So. 2d 1268, 1269 (Fla. 1992). His sentence of death became

final in 1993. Long v. Florida, 510 U.S. 832 (1993). Thus, Hurst does not apply

retroactively to Long’s sentence of death. See Hitchcock, 226 So. 3d at 217.

Accordingly, we affirm the denial of Long’s motion.

      The Court having carefully considered all arguments raised by Long, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.
QUINCE, J., recused.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Hillsborough County,

                                        -2-
      Michelle Sisco, Judge - Case No. 291984CF013346000AHC

Robert Anthony Norgard of Norgard, Norgard & Chastang, P.A., Bartow, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Stephen D. Ake, Assistant Attorney
General, Tampa, Florida,

      for Appellee




                                     -3-